UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):May 7, 2007 (May 4, 2007) GASTAR EXPLORATION LTD. (Exact Name of Registrant as Specified in Its Charter) ALBERTA, CANADA 001-32714 38-3324634 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1331 LAMAR STREET, SUITE 1080 HOUSTON, TEXAS 77010 (Address of principal executive offices) (713) 739-1800 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): £ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) £ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) £ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) £ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 7 – REGULATION FD ITEM 7.01REGULATION FD DISCLOSURE. On May 4, 2007, the Company announced completion results on the Lone Oak Ranch #2 well in the Hilltop area of East Texas. This press release is attached as Exhibit 99.1 and is being furnished solely pursuant to Item 7.01 of this report. SECTION 9 – FINANCIAL STATEMENTS AND EXHIBITS ITEM 9.01FINANCIAL STATEMENTS AND EXHIBITS. (d) Exhibits The following is a list of exhibits furnished as part of this Form 8-K: Exhibit No. Description of Document 99.1 Press release dated May 4, 2007. - 2 - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GASTAR EXPLORATION LTD. Date:May 7, 2007 /s/J. RUSSELL PORTER J. Russell Porter Chairman, President and Chief Executive Officer - 3 - EXHIBIT INDEX Exhibit No. Description of Document 99.1 Press release dated May 4, 2007. - 4 -
